DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 4/6/22. 

1.	Claims 22-24 are newly added	
2.	Claims 1-24 are pending.
	Claims 1-24 are rejected.

Response to Arguments
3.	Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. Regarding amendments to the claims, the new claims and the remarks, currently cited and modified references teach the claimed subject matter as noted in the current action and a portion placed herein for the Applicant’s convenience.  Wang further teaches dynamically switching from the bot to a live agent during the communication session, wherein the bot is dynamically switched to the live agent based on the one or more intents (The chat bot asks Cathy if that answered her question (thus, in a communication session). She says that she would still like an explanation of the differences. The chat bot is not designed to parse this more sophisticated user intent, and thus moves to contacting a user agent (switching from bot to live agent based on user intent) to help Cathy; Cathy is connected with Alex, a customer service agent who talks to Cathy through the same chat window) (para. 26). Regarding the newly added claims, please see the modified 103 rejection herein.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/18/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, (Wang), US PGPub. No.: 20180239837 as applied to claims above, in view of Spirer et al., (Spirer), US PGPub. No.: 20170185596.

 	As per claim 1, Wang teaches a computer-implemented method (para. 19),, comprising: 
receiving a message from a user during a communication session between the user and a bot, wherein the message is submitted via a chat function provided within a communication area of an interface, (On the chat window (communication area), an automated chat bot asks Cathy what she would like help with. She replies that she wants to learn more about what different types of memory are available for customization of the laptop, and what the differences between the options are; Reply box 270 is an area for the user to type in a chat reply or search) (para. 26, 40); 
performing a content analysis on the message in real-time to determine an intent associated with the message, (The user intent disambiguates the second input data, providing insight into what the user had intended when seeking help. A user-actionable application module is initiated corresponding to this user intent, (thus content analyzed); The chat bot is not designed to parse (via content analysis) this more sophisticated user intent, and thus moves to contacting a user agent to help Cathy. A request for a user intent is sent to the user device, such as a request for the user to explain what he would like assistance with. The user provides input data responding to this request; natural language analysis for disambiguating a user's input data to mean this custom user intent; She replies that she wants to learn more about what different types of memory are available for customization of the laptop, and what the differences between the options are. In response, the chat bot offers an article presenting the different options; The chat bot asks Cathy if that answered her question. She says that she would still like an explanation of the differences) (para. 25, 26, 45, 64); and one or more factors corresponding to textual or non-textual characteristics of messages exchanged during the communication session, (Cathy was unsatisfied (factor) with the response thus she responded, she would still like an explanation of the differences; later Cathy rates the service 5 stars (also viewed as factors corresponding to characteristics of messages) (para. 26); 
using the intent and the one or more factors to retrieve a content element, (The chat bot is not designed to parse this more sophisticated user intent, and thus moves to contacting a user agent to help Cathy. Cathy is connected with Alex, a customer service agent who talks to Cathy through the same chat window. Alex is able to point to different products (content) on the product page that Cathy is still able to view and access; the chat bot offers an article (content) presenting the different options.) (para. 26); wherein the content element (Alex is able to point to different products (hence, dynamic) on the product page that Cathy is still able to view and access; processor causes displaying of article (content)) (para. 26, 72; Fig. 5D), 
updating the interface to display the content element within the dynamic content area, (the chat bot offers an article presenting the different options. Knowledge Search application module 544 displays the article for the user to read and interact with, embedded directly within the conversational widget (dynamic content area)) (para. 26, 72); 
dynamically retrieving new content elements as new messages are received, (Once the user has filled out and submitted the pre-chat information, or the contact case record is match, the chat application module connects the user to a live agent, who is able to send messages directly within the conversational widget. The agent may send) (para. 59); wherein the new content elements are retrieved according to one or more new intents, (new intent can be to chat; the live agent may send articles, send video (new content). In some implementations, the live agent may highlight or “draw” on portions of the user's screen to pinpoint links, text, images, or menus of relevance (hence, based on intent) to the user; web to case; i.e., need technical assistance (intent); displays a web to case form (new content, form is received according to new intent, i.e. user describing the problem the user is having and hence, the intent is to have it solved) (para. 59, 60, 61); associated with the new messages, (para. 59, 60, 61) and a set of message parameters that represents a user sentiment associated with the new messages, (parameters can also be contained within the forms that represent user sentiment (problem described in the fields of the form) being described with hence, intent of solving it) (para. 59-61), and wherein the communication area and the dynamic content area are updated based on the one or more intents and the set of message parameters, (the user intent has been determined to be “SOS”, or video chat with a live agent; The application module then launches (updates) the SOS session (comprised of communication area and content area as well) by connecting the user to a live agent through a video chat (hence communication area) embedded within the conversational widget; In some implementations, the live agent can point to different portions of the user's screen (comprising dynamic content area), or highlight different portions, including text, links, images, menus, and other content within the screen that may assist the user with his needs) (para. 63); Wang further teaches dynamically switching from the bot to a live agent during the communication session, wherein the bot is dynamically switched to the live agent based on the one or more intents (The chat bot asks Cathy if that answered her question (thus, in a communication session). She says that she would still like an explanation of the differences. The chat bot is not designed to parse this more sophisticated user intent, and thus moves to contacting a user agent (switching from bot to live agent based on user intent) to help Cathy; Cathy is connected with Alex, a customer service agent who talks to Cathy through the same chat window) (para. 26).
Wang does not specifically teach performing a content analysis on the message in real-time; and wherein the dynamic content area and the communication area are distinct; updating the interface in real-time; dynamically retrieving new content elements in real-time to display in the dynamic content area; and wherein the communication area and the dynamic content area are dynamically updated concurrently.
However, Spirer teaches performing a content analysis on the message in real-time, (In this example, the synchronization module may pause the media player, present the user with a question that has been prepared and wait until the user has answered the question (thus, real-time analysis of message) to continue playing the video) (para. 69); wherein the dynamic content area and the communication area are distinct, (content area and communication area are separate; area that contains fig. 4/406 is different from 412); updating the interface in real-time, (FIG. 4 is an illustration of an embodiment of an interface for synchronizing interactive content with multimedia; Moreover, a user's answer to the questions 406 may determine how the one or more interactive content elements and/or the multimedia element are updated (hence, updated in real-time) (para. 21, 72); dynamically retrieving new content elements in real-time to display in the dynamic content area, (a user's answer to the questions 406 may determine how the one or more interactive content elements and/or the multimedia element are updated (thus, dynamically retrieving new content elements via updating) (para. 72); and wherein the communication area and the dynamic content area are dynamically updated concurrently, (via the synchronization module which may pause the media player, present the user with a question that has been prepared and wait until the user has answered the question to continue playing the video (thus, concurrently)) (para. 69).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

 	As per claim 2, the computer-implemented method of claim 1, Wang teaches wherein the content element is associated with an attribute tag, and wherein the content element is retrieved as a result of the attribute tag corresponding to the intent, (wherein the intent is to learn more about what different types of memory, then the bot offers an article presenting the different options (hence, tagged and retrieved as a result of the intent)) (para. 26). 
 
 	As per claim 3, the computer-implemented method of claim 1,
Wang does not specifically teach wherein the content element includes a video clip, and wherein the video clip is displayed within the dynamic content area.  
However, Spirer teaches content element includes a video clip, and wherein the video clip is displayed within the dynamic content area, (The synchronization module 215 may update the video 412 playing in the media player 402 with a different video in response to a user's answer to a survey question 406. Moreover, a user's answer to the questions 406 may determine how the one or more interactive content elements and/or the multimedia element are updated) (para. 72, Fig. 4).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

 	As per claim 4, the computer-implemented method of claim 1, Wang teaches wherein the interface is associated with a native application, (para. 26).
Wang does not specifically teach wherein when the native application is executed, the communication area and the dynamic content area are displayed concurrently.  
However, Spirer teaches wherein when the native application is executed, (para. 94), the communication area and the dynamic content area are displayed concurrently, (para. 69; Fig. 4).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

 	As per claim 5, the computer-implemented method of claim 1, Wang teaches wherein the interface is associated with a website, (para. 24, 26);
Wang does not specifically teach wherein when the website is being accessed, 
the communication area and the dynamic content area are displayed concurrently.  
However, Spirer teaches wherein when the website is being accessed, (para. 66, 79), the communication area and the dynamic content area are displayed concurrently, (para. 66, 69, 79: Fig. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

 	As per claim 6, the computer-implemented method of claim 1, 
Wang does not specifically teach wherein the content element corresponds to a website, a portion of another website, selectable content, a link to another website, or a link to content,
However, Spirer teaches wherein the content element corresponds to another website, a portion of a website, selectable content, a link to another website, or a link to content, (The reply message may include interactive multimedia content 1518, such as a video, quiz, survey, game, or the like. In another embodiment, the reply message includes a link to the interactive multimedia content) (para. 89).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).
  
 	As per claim 8, Wang teaches a system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system, (para. 86); the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 9, the system of claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 10, the system of claim 8, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.
  
 	As per claim 11, the system of claim 8, it is rejected based on the analysis of claim 4, due to the similarity of the limitations. 
 
 	As per claim 12, the system of claim 8, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 13, the system of claim 8, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

 	As per claim 15, Wang teaches a non-transitory, computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system, (para. 86); the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 16, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 17, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.  

 	As per claim 18, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 19, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 20, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

8.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, (Wang), US PGPub. No.: 20180239837 as applied to claims above, in view of Spirer et al., (Spirer), US PGPub. No.: 20170185596 and further in view of Mehta et al., (Mehta), US PGPub. No.: 20130144691.

 	As per claim 7, the computer-implemented method of claim 1, Wang teaches further comprising: generating a history of content elements presented, (para. 31)
Wang does not specifically teach generating a history via the dynamic content area and providing the history of content elements.  
However, Spirer teaches generating a history via the dynamic content area, (content viewing history) (para. 168; Fig. 4) and providing the history of content elements, (content viewing history and habits) (para. 168).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).
Neither Wang nor Spirer specifically teaches wherein the history of content elements is generated by tracking the content element and the new content elements presented in the dynamic content area.
However, Mehta teaches wherein the history of content elements is generated by tracking the content element and the new content elements presented in the dynamic content area, (track product showcase events that showcase (dynamic content area) one or more products; Tracking facility 102 may maintain data representative of a log of product showcase events in storage facility; tracking facility 102 may automatically 
generate and maintain a log indicating a media content viewing history of a user; video content showcases a product) (para. 31, 67).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Spirer and Mehta in order to provide a log which may be referred to as a "product showcase history" and/or "product exposure history" of the user. This type of tracking may be referred to as user-specific product showcase event tracking. As described herein, user-specific product showcase event tracking may facilitate system 100 providing notifications of product showcase events to a user in a personalized manner, (Mehta; para. 28).

 	As per claim 14, the system of claim 8, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

 	As per claim 21, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.

9.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, (Wang), US PGPub. No.: 20180239837 as applied to claims above, in view of Spirer et al., (Spirer), US PGPub. No.: 20170185596 and further in view of Deegan et al., (Deegan), US Patent No: 11005997.

 	As per claim 22, the computer-implemented method of claim 1, Wang teaches wherein the set of message parameters correspond to a polarity associated with the new messages, (via message parameter correspond to a problem (describing the problem the user is having included in the form) viewed as polarity (discrepancy, hence problem) associated with new messages) (para. 61);
Neither Wang nor Spirer specifically teach wherein the communication session is dynamically switched from the bot to the live agent based on the polarity.  
However, Deegan teaches wherein the communication session is dynamically switched from the bot to the live agent based on the polarity, (the chatbot, upon detection that the customer is unsatisfied (corresponding to a negative polarity), with the chatbot may provide a link to a second chat page provided by the social networking service which may be attached to an application which allows for a customer service agent to directly communicate with the customer) (col. 2, lines 55-59).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Spirer and Deegan in order to provide for customer support chatbots that detect a customer handoff condition and in response, transfer the customer to a communication session with a live agent.  The handoff condition may comprise an inability to understand the customer, an inability to answer the customer's question, expressions of frustration or anger on the part of the customer, a customer's express request to be transferred, or the like, (Deegan; col. 2, lines 20-28).

 	As per claim 23, the system of claim 8, it is rejected based on the analysis of claim 22, due to the similarity of the limitations.  
 	As per claim 24, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 22, due to the similarity of the limitations.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        6/7/22